Citation Nr: 1119215	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-24 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1980 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

Pseudofolliculitis barbae covers at least 5 percent, but less than 20 percent, of the exposed areas, that is, the face and neck. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in July 2009.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  




The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  The Veteran was afforded a VA examination in August 2009.  

As the examination included a review of the Veteran's medical history, a physical examination, and a description of the disability in sufficient detail to cover the rating criteria, the examination is adequate, that is, the Board can rely on the examination to make a fully informed decision on the claim.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Policy 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Criteria

Pseudofolliculitis barbae is rated by analogy to Diagnostic 7813, as a skin condition under Diagnostic Code 7806 or disfigurement of the head, face or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Codes 7800 to 7805 were amended effective October 23, 2008, and as the Veteran's claim was received after October 23, 2008, the new criteria apply. 

Under Diagnostic Code 7800, a skin condition with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  

The 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7806, the criteria for a 10 percent rating is a skin condition that covers at least 5 percent, but less than 20 percent, of the exposed area affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  The criteria for a 30 percent rating is a skin condition that covers at least 20 percent, but less than 40 percent, of the exposed area affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  



Facts

The Veteran's service treatment records show that he developed pseudofolliculitis barbae while on active duty, and he was separated from service because of the condition.  

In a rating decision dated in February 2005, the RO granted service connection for pseudofolliculitis barbae and assigned a noncompensable or zero rating.  

The Veteran filed his current claim in June 2009.

On VA examination in August 2009, the Veteran complained of constant folliculitis after shaving.  It was noted that the Veteran did not use corticosteroids or immunosuppressive medication.  The only treatment was light shaving.  Upon examination, the Veteran was observed to have a light beard from the chin to the earlobes, and extending down to 8 cm. below the chin on the neck.  The examiner noted course hair without any significant folliculitis.  There were no scars or facial distortion.  The examiner estimated the pseudofolliculitis barbae affected 10 percent of the face and neck and less than 5 percent of the body. 

Both the Veteran's wife, through a statement dated in September 2009, and the Veteran testified that the pseudofolliculitis barbae caused his separation from service and prevented him from making the military his career.  He testified that he shaves every two three days and lets the beard grow out and that if he shaves more often he develops razor bumps.  The Veteran stated that his beard is acceptable in his civilian occupational and that he has not lost any time from work.  

Photographs of the Veteran's face and neck taken at the time of his VA examination are in the Veteran's file. 





Analysis

Under Diagnostic Code 7806, the criteria for a 10 percent rating is a skin condition that covers at least 5 percent, but less than 20 percent, of the exposed areas affected.

In this case, the VA examiner reported that the pseudofolliculitis barbae affected 10 percent of the face and neck, which meets the criteria for a 10 percent rating under Diagnostic Code 7806.  

As 20 percent of the face and neck are not affected, the criteria for the next higher rating under Diagnostic Code 7806 have not been met. 

As for the criteria for a rating as disfigurement under Diagnostic Code 7800, the criteria for a rating higher than 10 percent are two or three characteristics of disfigurement.  

As the 10 percent rating under Diagnostic Code 7806 encompasses both the degree of area exposed and as folliculitis is characterized by abnormal skin texture and surface contour, the rating of these characteristics of disfigurement under Diagnostic Code 7800 would be rating the same manifestations, which is pyramiding, which is to be avoided.  38 C.F.R. § 4.14.  

Of the remaining characteristics of disfigurement, there is no evidence of scarring 5 or more inches (13 or more cm.) in length, or a scar at least one-quarter inch (0.6 cm.) wide, or hypo- or hyper- pigmented skin in an area exceeding six square inches (39 sq. cm.), or is the underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), or is the skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  In the absence of evidence of two or three remaining characteristics of disfigurement, the criteria for a higher rating under Diagnostic Code 7800 have not been met. 

And the criteria of Diagnostic Codes 7801, 7802, 7804, or 7805 do not apply. 


In reaching this decision, the Board has considered the benefit-of-the-doubt standard of proof, but as the preponderance of the evidence is against a rating higher than the rating assigned, the standard does not apply.  38 U.S.C.A. § 5107(b).



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).











Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent rating for pseudofolliculitis barbae is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


